NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 TRACY M. BAILEY,
                     Petitioner

                           v.

    OFFICE OF PERSONNEL MANAGEMENT,
                  Respondent
            ______________________

                      2017-2065
                ______________________

   Petition for review of the Merit Systems Protection
Board in No. DE-0845-17-0020-I-1.
                ______________________

               Decided: October 4, 2017
               ______________________

   TRACY M. BAILEY, Marana, AZ, pro se.

    DAVID PEHLKE, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent. Also represented by CHAD A.
READLER, ROBERT E. KIRSCHMAN, JR., REGINALD T.
BLADES, JR.
                 ______________________

   Before MOORE, PLAGER, and STOLL, Circuit Judges.
2                                             BAILEY   v. OPM



PER CURIAM.
     Tracy Bailey appeals from a Merit Systems Protection
Board (“Board”) decision affirming the Office of Personnel
Management’s (“OPM”) denying her requests for
(1) waiver of repayment of a Federal Employee Retire-
ment System (“FERS”) annuity benefits overpayment and
(2) a repayment schedule adjustment. For the reasons
discussed below, we affirm.
                       BACKGROUND
    Ms. Bailey, a former employee of the United States
Postal Service (“USPS”), applied for FERS disability
retirement benefits on April 5, 2010. OPM granted her
application, and she received payments effective Febru-
ary 16, 2008, the day after Ms. Bailey’s last day in pay
status at USPS. In a letter dated December 3, 2012, OPM
requested that Ms. Bailey provide the current status of
her application for social security benefits. She responded
that she was denied social security disability benefits, but
requested or planned to request reconsideration or appeal
the decision with the Social Security Administration
(“SSA”).
    On February 1, 2013, Ms. Bailey became entitled to
social security disability benefits. In a letter dated Feb-
ruary 24, 2014, OPM informed Ms. Bailey that it learned
of her entitlement to social security benefits and adjusted
her FERS annuity benefits accordingly. It informed her
that OPM had overpaid her FERS annuity benefits by
$6,518 for the period of February 1, 2013 through Janu-
ary 30, 2014 and it would collect the overpayment in 36
monthly installments of $181.05 and a final installment of
$0.20.
    Ms. Bailey requested waiver of OPM’s recovery of any
overpayment, submitted a financial resources question-
naire (“FRQ”), and requested lower installments in the
amount of $25 per month if waiver was denied. OPM
BAILEY   v. OPM                                           3



requested updated financial information in August 2016,
and Ms. Bailey submitted a second FRQ. On August 31,
2016, OPM denied Ms. Bailey’s request for waiver, but
reduced the collection rate to 130 monthly installments of
$50 with a final installment of $18.
    Ms. Bailey appealed OPM’s decision to the Board, and
the Administrative Judge (“AJ”) affirmed. The AJ deter-
mined OPM met its burden to establish the existence and
amount of an overpayment and Ms. Bailey failed to show
eligibility for a waiver or further adjustment to the re-
payment schedule. The AJ’s initial decision became the
final decision of the Board on May 25, 2017. Ms. Bailey
appeals. We have jurisdiction pursuant to 28 U.S.C.
§ 1295(a)(9).
                       DISCUSSION
     Our review of the Board’s decision is limited by stat-
ute. We must affirm a final decision of the Board unless
it is arbitrary, capricious, an abuse of discretion, or oth-
erwise not in accordance with law; obtained without
procedures required by law, rule, or regulation having
been followed; or unsupported by substantial evidence.
5 U.S.C. § 7703(c). Substantial evidence “means such
relevant evidence as a reasonable mind might accept as
adequate to support a conclusion.” Consol. Edison Co. v.
Nat’l Labor Relations Bd., 305 U.S. 197, 229 (1938).
    Repayment of FERS overpayments may be waived
when, in OPM’s judgment, the individual “is without fault
and recovery would be against equity and good con-
science.” 5 U.S.C. § 8346(b); see also 5 U.S.C. § 8470(b);
5 C.F.R. § 845.301. A recipient of an overpayment is
without fault if she performed no act of commission or
omission    which    resulted   in    the   overpayment.
5 C.F.R. § 831.1402. Recovery is against equity and good
conscience when it would cause the recipient financial
hardship, the recipient can show she relinquished a
valuable right or changed positions for the worse because
4                                            BAILEY   v. OPM



of notice that such payment would be made or because of
the incorrect payment, or recovery would be unconsciona-
ble under the circumstances. Id. § 845.303. When OPM
determines the recipient is ineligible for waiver, she may
be entitled to an adjustment in the recovery schedule.
Id. § 845.301. The recipient of the overpayment must
establish by substantial evidence that she is eligible for
waiver or an adjustment in repayment schedule.
Id. § 845.307.
    On appeal, Ms. Bailey concedes the Board applied the
correct law. Nevertheless, she argues the Board failed to
take into account the fact that she informed OPM of her
award of social security disability benefits as soon as she
learned of the award. She also argues the Board failed to
consider her financial situation, including her income and
expenses. We agree with Ms. Bailey that the Board
applied the correct legal framework, and we conclude
substantial evidence supports the Board’s findings.
     With regard to waiver, the Board found that OPM
provided Ms. Bailey advance notice that her FERS bene-
fits would be reduced to account for the receipt of social
security benefits and that she should set aside the award
of any benefits pending OPM’s recoupment of any over-
payments. It found that Ms. Bailey failed to notify OPM
about her social security award and OPM independently
learned of the award. These fact findings are supported
by substantial evidence.
     The record shows OPM sent Ms. Bailey letters, dated
August 5, 2010 and December 3, 2012, informing her that
if the SSA awards monthly benefits, she must notify OPM
of the amount and effective date of the monthly award.
The December letter expressly informs her that her FERS
disability benefit must be reduced on account of any
award of social security benefits. It informs her that she
is legally required to repay OPM for any overpayment of
FERS disability benefits due to receipt of social security
BAILEY   v. OPM                                           5



benefits and if the SSA sends a retroactive payment, she
must hold that award until she receives notice of the
amount of overpayment from OPM so she has sufficient
funds to repay the duplicate payment. The record also
contains a letter from an OPM representative submitted
to the AJ for purposes of Ms. Bailey’s appeal, indicating
OPM independently learned of Ms. Bailey’s social security
benefits through a survey match in January 2014.
    With regard to adjustment in the repayment schedule,
the Board determined Ms. Bailey failed to show that she
needs substantially all of her current income to meet her
current ordinary and necessary living expenses and
liabilities. Contrary to Ms. Bailey’s assertion on appeal,
the Board considered her financial situation in determin-
ing whether OPM’s adjusted repayment schedule of $50
per month would cause her financial hardship. It ex-
pressly identified Ms. Bailey’s financial information
submitted in her August 2016 FRQ. It reviewed, and
credited or rejected, OPM’s calculations and compared
Ms. Bailey’s monthly income and expenses.
   We have considered Ms. Bailey’s remaining argu-
ments and find them unpersuasive.
                       CONCLUSION
     For the foregoing reasons, the decision of the Board is
affirmed.
                       AFFIRMED
                          COSTS
    No costs.